Per Curiam:

In this Judicial1 Disciplinary Proceeding, Respondent is charged with violations of Canons 1, 2 and 3 of the Code of Judicial Conduct, Rule 501, SCACR. The Board of Commissioners and the Hearing Masters found Respondent guilty of misconduct and recommended a public reprimand. We agree and impose a public reprimand.
FACTS/DISCUSSION
Respondent was appointed Marion County Magistrate in October, 1985. In December, 1991, he was indicted for embezzlement of public funds and misconduct in office. Respondent subsequently entered a plea of guilty to embezzlement of public funds; he was sentenced to six years imprisonment, suspended upon five years probation, 150 hours of public service, and payment of $9812.21 in restitution. Respondent was removed from office of Magistrate by Executive Order of the Governor.
Respondent was violated the following Canons of the Code of Judicial Conduct, Rule 501, SCACR:
Canon 1 — A Judge should uphold the integrity and independence of the Judiciary.
Canon 2 — A Judge should avoid impropriety and the appearance of impropriety in all his activities.
Canon S — A judge should perform the duties of his office impartially and diligently.
Respondent is guilty of judicial misconduct within the meaning of the Rule on Judicial Discipline, Rule 502 § 2(b) SCACR.
We find the appropriate sanction to be a public reprimand; accordingly, we hereby impose a
Public reprimand.

 As former Magistrate, Respondent is a “Judge” as defined in Rule 502 § 2(b) SCACR.